DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 03/10/2021 has been acknowledged and entered. Claims 2-5, 9-12 and 16-19 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
i) In claim 1, line 31, after “the second buffer units”, and before “in the same row” delete ----of the same----.
ii) In claim 1, line 32, after “uniformly decreases from”, and before “both sides” delete ----the----. 
iii) In claim 6, line 25, after “the buffer units”, and before “in the same row” delete ----of the same----.
iv) In claim 6, line 26, after “uniformly decreases from”, and before “both sides” delete ----the----. 

vi) In claim 13, line 29, after “uniformly decreases from”, and before “both sides” delete ----the----. 

Allowable Subject Matter
Claims 1, 6-8 and 13-15 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 6-8 and 13-15 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claims 1, 6 and 13 including “wherein the flexible substrate comprises a bending zone for bending, a distance between two adjacent ones of the first buffer units in the same column located on the bending zone uniformly decreases from both sides of the bending zone to a central position of the bending zone, or a distance between two adjacent ones of the second buffer units in the same row located on the bending zone uniformly decreases from both sides of the bending zone to a central position of the bending zone, or both of the distance between the two adjacent ones of the first buffer units in the same column located on the bending zone and the distance between the two adjacent ones of the second buffer units in the same row located on the bending zone uniformly decreases from both sides of the bending zone to a central position of the bending zone". In particular, the prior art of record falls short with regards to teaching the particulars of the 

In example:
(i) Gu et al. (Chinese Patent Pub. No. 106298798) teaches a flexible array substrate, comprising: a flexible substrate; a buffer layer disposed on the flexible substrate; a plurality of signal lines disposed on the buffer layer, the plurality of the signal lines intersecting with each other to form a plurality of pixel regions; wherein an outer contour shape of the buffer layer in a cross-sectional direction of the flexible array substrate is a curved shape with undulating portions or a polyline shape with undulating portions, so that the signal lines are in a shape of the curved shape or the polyline shape; wherein the curved shape with the undulating portions is a wavy linear curved shape or a pulse-shaped curved shape, and wherein the buffer layer is constituted by a plurality of unit layers, a through hole or a groove is disposed on each of the unit layers to release a bending stress, but fails to specifically teach pixel electrodes disposed in the pixel regions and electrically connected to the signal lines, as well as the limitations mentioned above. 
(ii) Kwon et al. (U.S. Patent Pub. No. 2014/0232956) teaches a similar flexible array substrate comprising a flexible substrate and a plurality of signal lines and pixel electrodes disposed in pixel regions and electrically connected to the signal lines, but .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445.  The examiner can normally be reached on Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        March 15, 2021

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894